internal_revenue_service number release date index number ------------------------------------------- --------------------------------------- ------------------------------- ----------------------------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc fip b1 plr-139279-14 date date taxpayer ---------------------------------------------------- --------------------------------------- sub state date date date date a ------------------------------------ ------------ ----------------- ----------------- -------------------- --------------------- ------------- dear ------------------- this responds to your request for a ruling received date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests a ruling that sec_857 of the internal_revenue_code_of_1986 as amended the code applies to a liquidating_distribution by taxpayer to its shareholders facts taxpayer is a state limited_liability_company that represents that it has qualified and continues to qualify as a real_estate_investment_trust reit under sections of the code since it began operating as a reit on date taxpayer’s primary plr-139279-14 business is acquiring developing and leasing real_estate_assets within the meaning of sec_856 effective date taxpayer and sub a taxable_reit_subsidiary trs of taxpayer jointly revoked sub’s status as a trs as a result sub became a qualified_reit_subsidiary not treated as separate from taxpayer under sec_856 taxpayer represents that sec_332 and sec_337 applied to the deemed liquidation of sub and that taxpayer assumed all of the assets and liabilities of sub and succeeded to any c_corporation earnings_and_profits e_p of sub as of the deemed liquidation date in order to comply with sec_857 which requires that taxpayer have no non-reit e_p as of the last day of any taxable_year taxpayer declared and paid a distribution to its shareholders on date taxpayer’s board_of directors approved a cash distribution to shareholders in the amount of dollar_figurea which was actually paid in cash on date the distribution taxpayer represents that the distribution was large enough to account for all of the sub’s e_p to which taxpayer succeeded taxpayer further represents that no distribution to shareholders of taxpayer will be a preferential_dividend under sec_562 taxpayer’s board_of directors intends to liquidate taxpayer in a transaction that taxpayer represents would be a taxable liquidation under sec_331 and sec_336 at the time of the distribution there was no formal legal resolution adopting a plan_of_liquidation of taxpayer based upon advice that taxpayer received and upon taxpayer’s review of actions taken by shareholders management and members of the board_of taxpayer however taxpayer believes and represents that there was an adoption of a plan_of_liquidation of taxpayer for purposes of subchapter_c prior to the distribution law and analysis sec_857 provides that an entity will not be treated as a reit for a taxable_year under sec_856 unless as of the close of the taxable_year the reit has no e_p accumulated in any non-reit_year sec_857 provides that any distribution which is made in order to comply with the requirements of sec_857 shall be treated for purposes of sec_857 and sec_857 as made from e_p which but for the distribution would result in a failure to meet such requirements and allocated to such earnings on a first-in_first-out basis sec_1_857-11 of the income_tax regulations provides that a reit does not satisfy sec_857 unless as of the close of the tax_year it has no e_p other than e_p that were earned by a corporation in a year for which part ii of subchapter_m applied to the corporation and at all times thereafter were the e_p of a corporation to which part ii of subchapter_m applied plr-139279-14 sec_1_856-1 of the income_tax regulations provides that to the extent that other provisions of chapter are not inconsistent with the reit provisions and the regulations thereunder such other provisions will apply to reits in the same manner that they would apply to any other domestic_corporation for example sec_1_856-1 provides that except as provided in sec_857 e_p of a reit are computed in the same manner as in the case of a domestic_corporation and sec_1 e provides that sec_316 relating to the definition of a dividend applies to distributions by a reit sec_312 provides that except as otherwise provided on the distribution_of_property by a corporation with respect to its stock the e_p of the corporation shall be decreased by the sum of the amount of money the principal_amount or in the case of obligations having original_issue_discount issue_price of the obligations of the corporation and the adjusted_basis of the other_property distributed in the case of other_property that has appreciated sec_312 generally provides for an increase in the corporation’s e_p to reflect the appreciation and a decrease in the corporation’s e_p by the fair_market_value instead of adjusted_basis of the property to reflect the distribution sec_312 provides that the distribution to a distributee by or on behalf of a corporation of the corporation’s stock_or_securities of stock_or_securities in another corporation or of property generally is not considered a distribution of the e_p of any corporation a if no gain to such distributee from the receipt of the stock_or_securities or property was recognized or b if the distribution was not subject_to tax in the hands of the distributee by reason of sec_305 sec_1_312-11 of the income_tax regulations provides that the e_p of a corporation making a distribution in liquidation other than a tax-free_liquidation or certain reorganizations generally is diminished by the portion of the distribution properly chargeable to e_p sec_316 provides that except as otherwise provided in subtitle a every distribution by a corporation to its shareholders is made out of e_p to the extent thereof and from the most recently accumulated e_p sec_316 provides further that to the extent that any distribution is under any provision of subchapter_c treated as a distribution_of_property to which sec_301 applies such distribution shall be treated as a distribution_of_property for purposes of sec_316 based on taxpayer’s representation that it adopted a plan_of_liquidation prior to the date of the distribution the distribution is generally treated as a liquidating_distribution under subchapter_c taxpayer represents that the liquidation of taxpayer will be a taxable liquidation under sec_331 and sec_336 distributions in a taxable liquidation generally diminish the e_p of the distributing_corporation see sec_1 plr-139279-14 c the language of sec_857 does not exclude liquidating distributions and taxpayer represents that the distribution was made to comply with the requirements of sec_857 therefore for purposes of sec_857 the e_p ordering rule in sec_857 applies to the distribution notwithstanding the e_p rules that would apply to the distribution if taxpayer were a domestic_corporation other than a reit see sec_1_856-1 conclusion based on the facts and representations set forth above we rule that sec_857 applies to the distribution except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed i whether the distribution was a liquidating_distribution or ii whether the amount of the distribution was sufficient to meet the requirements of sec_857 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________________ steven harrison branch chief branch office of the associate chief_counsel financial institutions products cc
